Citation Nr: 1118260	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes this condition to his inservice exposure to a constant barrage from a 175 millimeter artillery piece for a two-week period while serving in Vietnam.  

For a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Historically, the Veteran served on active duty in the Army from April 1966 to April 1968, including service in Vietnam from September 1966 to September 1967.  His report of separation, Form DD 214, listed his inservice specialty as light weapons infantryman.  It also noted that he was awarded a Combat Infantryman Badge; Vietnam Campaign Medal; and Vietnam Service Medal with Bronze Service Star.

After reviewing his claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In January 2007, the Veteran underwent a VA audiological evaluation.  The examination report noted the Veteran's inservice history of exposure to a constant barrage from a 175 millimeter artillery piece for a two-week period while serving in Vietnam.  The Veteran also reported that his hearing acuity was significantly diminished following this incident, that his hearing loss continued to worsen over time, and that he denied having any significant nonmilitary noise exposure.  The report concluded with a diagnosis of bilateral high frequency sensorineural hearing loss. 

In a February 2007 supplemental medical opinion, the VA examiner noted that the Veteran's claims folder had been reviewed.  The VA examiner noted that the Veteran's enlistment examination revealed normal audiometric thresholds, with the exception of a 35 decibel threshold shift in the left ear.  The VA examiner then opined that the Veteran's current hearing loss "would appear" to have occurred subsequent to the Veteran's discharge from the service, with the exception of the 35 decibel shift at the 4000 decibel level in the left ear, which pre-existed the Veteran's military service.  In support of this opinion, the VA examiner noted that there were no significant threshold shifts present at other frequencies between his enlistment and separation examinations.

In reviewing this opinion, the Board concludes that it rests exclusively on the findings noted on the Veteran's January 1966 entrance examination and March 1968 separation examination.  The February 2007 supplemental medical opinion failed to meaningfully address the issue of whether the Veteran's bilateral hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  

Neither the February 2007 supplemental medical opinion, nor the January 2007 VA audiological examination report, indicated when the Veteran's current bilateral hearing loss was first shown following his military service.  Moreover, other than the Veteran having denied any significant post service noise exposure, the examination report is completely silent as to any post service audiological history of the Veteran.  In addition, the VA examiner noted that the Veteran had preexisting left ear hearing loss, but failed to meaningfully address this issue of whether this condition was aggravated during the Veteran's military service.  Finally, it is unclear as to whether the VA examiner considered the Veteran's lay statements regarding his history of bilateral hearing loss in rendering the opinion provided.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Thus, the Board finds the February 2007 supplemental medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the Veteran should be provided with a new VA audiological examination to determine the etiology of his bilateral hearing loss.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for bilateral hearing loss during the course of this appeal.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must then schedule the Veteran for a VA audiological examination to determine the etiology of any current bilateral hearing loss found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to the following: (a) whether the Veteran was shown to have preexisting hearing loss as defined pursuant to 38 C.F.R. 3.385 at the time he entered active duty service in April 1966; (b) whether any preexisting hearing loss underwent an increase in severity during service; and if so, whether the increase can be clearly attributed to the natural progress of this disability; (c) whether any current hearing loss is related to the Veteran's period of military service (April 1966 to April 1968), or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous audiological evaluations currently of record, the Veteran's lay statements regarding the history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Prior to forming an opinion, the examiner must be mindful that a hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  The examiner must specifically address the question of whether any degree of current hearing loss is a result of his military service or to any incident therein, to include as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

